Citation Nr: 1014719	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures and/or blackouts.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1961 to 
March 1964.

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied service connection for a nervous disorder manifested 
by dizziness and blackouts.  The Veteran was notified, but 
did not initiate an appeal, of that denial.

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.

Following receipt of notification of the August 1994 
decision, the Veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the Veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  The basis for the 
recharacterization of the issue was that the current claim 
was grounded in the theory that there was a neurological 
basis (rather than a psychiatric origin) for the Veteran's 
blackouts or seizures and that this matter had not been 
addressed in the December 1979 rating action.  As such, the 
Board determined that the RO should consider the claim for 
service connection for a disability manifested by blackouts 
or seizures on a de novo basis.

Following completion of the requested development, the RO 
returned the Veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the Veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court vacated and remanded the service connection 
issue to the Board for further evidentiary development.

In August 2001, the Board remanded the Veteran's claim to the 
RO for further evidentiary development.  Following completion 
of the requested actions as well as a continued denial of the 
service connection issue, the RO, in January 2004, returned 
the appeal to the Board.  Because the Veteran had recently 
placed VA on notice of the existence of additional medical 
records, the Board, in March 2004, remanded his claim to the 
RO to accord the agency an opportunity to procure any such 
additional pertinent evidence.  Following completion of the 
requested development, the RO, in December 2004, returned the 
Veteran's case to the Board for further appellate review.

In March 2005, the Board denied service connection for a 
disability manifested by seizures or blackouts.  In August 
2005, the Board denied the Veteran's motion for 
reconsideration of the March 2005 decision.

The Veteran appealed the Board's March 2005 decision to the 
Court.  In August 2007, the Court vacated and remanded the 
service connection issue to the Board for further evidentiary 
development.  In July 2008, the Board remanded the matter for 
further development in accordance with the August 2007 Court 
Memorandum Decision.

In June 2009, the Board again denied the Veteran's claim.  In 
September 2009, the Court vacated and remanded the service 
connection issue to the Board for further development in 
accordance with the September 2009 Joint Motion for Remand.  

In March 2010, the Board remanded the service connection 
claim. 


FINDINGS OF FACT

1.  On March 3, 2010, the Board remanded the Veteran's 
service connection claim for a disability manifested by 
seizures and/or blackouts.

2.  In a December 2009 statement, the Veteran indicated that 
he wanted to withdraw his appeal seeking entitlement to 
service connection for service connection claim for a 
disability manifested by seizures and/or blackouts.  The 
Board received such request prior to the promulgation of the 
March 2010 remand, however it was not associated with the 
Veteran's claims folder by the time the March 3, 2010, remand 
was issued.

CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's March 3, 2010, 
remand addressing the Veteran's service connection claim for 
a disability manifested by seizures and/or blackouts are met.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for a disability manifested by seizures 
and/or blackouts are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

In March 2010, the Board remanded the Veteran's service 
connection claim for a disability manifested by seizures 
and/or blackouts.  

Review of the record shows that a statement from the Veteran 
indicating his intent to withdraw his appeal was received by 
the Board in December 2009; however, such statement was not 
associated with the claims folder until after the issuance of 
the March 2010 Board remand, and therefore was not considered 
prior to the issuance of the remand.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

In this case, the issuance of the March 3, 2010 Board remand 
without consideration of the additional evidence was a denial 
of due process.  Accordingly, the Board vacates its March 3, 
2010, remand.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  
In view of the Board's order vacating its March 3, 2010, 
remand, it is as if the March 3, 2010, remand had never been 
issued.  


Withdrawal of Claim

As noted, in December 2009, the Veteran indicated that he 
wished to withdraw from his appeal the issue of entitlement 
to service connection for a disability manifested by seizures 
and/or blackouts.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2009).  Once the Veteran withdrew this issue in writing, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the issue of entitlement to service 
connection for a disability manifested by seizures and/or 
blackouts, and therefore, that claim is dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The March 3, 2010, Board remand addressing the service 
connection claim for a disability manifested by seizures 
and/or blackouts is vacated.

The appeal seeking service connection for a disability 
manifested by seizures and/or blackouts is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


